Citation Nr: 1439611	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  13-20 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1985 to July 1985 and from October 1986 to October 1989.  She had additional reserve service during the period from March 1985 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.

A claim of entitlement service connection for on psychiatric disability should also be read as including any psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal has been revised to include consideration of all psychiatric diagnoses of record in this case.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran contends that she has PTSD and severe depression as a result of sexual trauma or sexual harassment during active service.  In statements and testimony in support of her claim she reported that during basic training in 1985 she stopped the advances of a female soldier who had climbed into her bed and that twice during basic training she had sexual encounters with her drill sergeant who threatened her if she told anyone.  She also testified that during a period of military reserve service she had been taped in a portable latrine as a prank.  She stated she had not reported those incidents to anyone.  In a November 2011 statement the Veteran's mother recalled having been told about an encounter with a female soldier who tried to make advances of a sexual nature and about one of her sergeants having made sexual contact with her.  

The Veteran's service medical records are negative for complaint or treatment for any psychiatric disorder.  She denied having had any history of depression or nervous trouble in January 1993.  Service personnel records show she received promotions in October 1986, November 1986, May 1987, and September 1988.  A June 1993 report notes she had failed to achieve the minimum course standards for a primary leadership development course.  VA treatment records include a report dated in December 2007 noting the Veteran denied having experienced any past military sexual trauma.  A March 2010 report notes that she stated that she thought she had PTSD due to military sexual trauma, and that she reported she was never actually raped, but had been harassed by male and female soldiers and officers requesting sexual favors.  An April 2010 report noted she did not have symptoms of PTSD, but that she had anxiety and depression.  A June 2012 treatment report noted she endorsed symptoms consistent with PTSD.  As the Veteran's claim has not been addressed by VA compensation examination, the Board finds that additional development is required.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.  

2.  Schedule the Veteran for a VA mental disorders examination.  The examiner must review the claim file and must note that review in the report.  The examiner should provide a full mulitaxial diagnosis and should indicate whether or not each criterion for a diagnosis of PTSD is met.  For every psychiatric disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each psychiatric disorder, including PTSD, was incurred during service or as a result of service.  The examiner should address whether the evidence of record indicates that a personal assault occurred in service or whether the Veteran was otherwise subjected to a stressor that meets the criteria to be a precursor for PTSD.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


